                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Clifton Singletary,                     )
                                        ) C/A No. 0:15-1188-MBS
                       Plaintiff,       )
                                        )
       vs.                              )
                                        ) ORDER AND OPINION
Maj[o]r R. Murry; Warden Dennis Bush;   )
Officer Borough Xaviar; Lt. Jack Brown; )
Officer Cpl. Atkinson,                  )
                                        )
                       Defendants.      )
____________________________________)

       Plaintiff Clifton Singletary is an inmate in custody of the South Carolina Department of

Corrections (SCDC). He filed a complaint against various SCDC employees on March 13, 2015,

alleging his personal property was lost or stolen, in violation of his rights under the Fourteenth

Amendment. He also alleged that his grievances were not afforded adequate review. The complaint

was summarily dismissed by order filed June 16, 2015, because (1) Plaintiff has an adequate post-

deprivation remedy under South Carolina Law, and (2) Plaintiff has no constitutional right to a

grievance procedure. Plaintiff filed a motion for reconsideration on July 22, 2015, which was denied

on December 30, 2015. A second motion for reconsideration was denied on January 31, 2018.

       Plaintiff filed a notice of appeal on April 5, 2018. On April 23, 2018, Plaintiff filed a motion

to amend his complaint to include new allegations. The Court of Appeals for the Fourth Circuit

dismissed the appeal on June 12, 2018. The court denied Plaintiff’s motion to amend as untimely

and futile on October 22, 2018.

       This matter now is before the court on Plaintiff’s motion to amend filed January 24, 2019,

as well as motion for reconsideration also filed on January 24, 2019. As the court previously has
explained, the court cannot grant a post-judgment motion to amend unless the judgment is vacated

pursuant to Fed. R. Civ. P. 59(e) or 60(b). The court declines to vacate the judgment. Moreover,

a motion for reconsideration must be brought within 28 days after entry of judgment. This time

cannot be extended by the court. Fed. R. Civ. P. 6(b)(2). For these reasons, Plaintiff’s motions (ECF

Nos. 48, 49) are denied.



                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge

Columbia, South Carolina

March 8, 2019




                                                 2
